 UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


JUSTIN TYRONE YOUNG                                    §
                                                       §
                 Petitioner,                           §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:18-CV-190
                                                       §
DIRECTOR, TDCJ-CID,                                    §
                                                       §
                 Respondent.                           §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Justin Tyrone Young, an inmate confined at the George Beto Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends petitioner’s motion to voluntarily dismiss be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Petitioner received a copy of the Report and Recommendation on November 9, 2018 (docket entry no. 16).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this
         .
case in accordance with the Magistrate Judge’s recommendations.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 13th day of May, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
